1DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the patent application filed 19 April 2020. It is noted that this application benefits from foreign priority to Patent Application Serial No. 2019027272 (Russian Federation) filed 9 September 2019. The Information Disclosure Statements (IDS) filed 19 April 2019 and 2 February 2021 have been entered and considered. Claims 1-20 are pending.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


[3]	Claims 1-8 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guastella et al. (United States Patent Application Publication No. 2019/0258985 in view of Eden et al. (United States Patent Application Publication No. 2015/0356488).

With respect to claim 1, Guastella et al. disclose a computer-implemented method of determining a productivity rate of a user in a computer-implemented crowd-sourced environment, the method being executed by a server, the method comprising, at a training phase: acquiring, by the server, a training project to be executed in the computer-implemented crowd-sourced environment, the training project comprising a plurality of training tasks (Guastella et al.; paragraphs [0012] [0014] [0022]-[0025] [0075]; See at least generating a training set from project data/task data to assess productivity); determining, by the server, a set of project-specific features indicative of 

With respect to the directive of the claim to a crowd-sourcing environment, Guastella et al. discloses distribution of tasks in an online environment to a distributed workforce, which Examiner notes is reasonably a form of crowdsourced environment. However, Guastella et al. fail to specifically indicate that the distributed workforce is a crowd-sourced environment.
However, as evidenced, Eden et al., it is well-known in the art to apply predictive machine learning/modelling to predictions of worker performance on defined types of tasks in a crowdsourced environment (Eden et al.; paragraphs [0050]-[0051] [0063]-[0066] [0107]-[0108]; See at least machine learning/training including boosting applied to crowd workers. See further differentiation among types and characteristics of tasks to further target task allocations based on predicted worker performance).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the task definition and environmental directives of Guastella et al. by further including specific targeting to a crowdsourced environment and task type distinctions to accommodate different rates and learning of workers as taught by Eden et al.. The instant invention is directed to a system and method of distributing tasks to crowd workers. As Guastella et al. disclose the use of subject matter tsk identification and distribution in the context of a system and method for distributing tasks to crowd workers and Eden et al. similarly discloses the 
With respect to claim 2, Guastella et al. disclose a method further comprising, at an in-use phase: acquiring, by the server, an in-use project for execution in the computer-implemented crowd-sourced environment, the in-use project comprising a plurality of in-use tasks (Guastella et al.; paragraphs [0041]-[0045]; See at least monitoring real-time productivity data as workers perform received new tasks, i.e., a received in-use project); determining, by the server, the set of project-specific features associated with the in-use project (Guastella et al.; paragraphs [0027] [0103] [0106]; See at least new tasks and subject matter of new tasks. At least subject matter is a form of project-specific features of the new tasks/project); determining, using the MLA, the productivity rate of the user for completing the project based on the set of project-specific features associated with the in-use project and the user activity history (Guastella et al.; paragraphs [0041]-[0045] [0095]-[0098]; See at least retraining and reallocation of new tasks based on real-time assessments of productivity data associated with in process tasks by worker). 


With respect to claims 4-7, as noted above, Guastella et al. fail to differentiate between task types. 

However, Eden et al. disclose differentiation between training and newly allocated task types in making worker productivity predictions.




Regarding claims 4-7, the conclusions obviousness and rationale to modify as discussed above with respect to claim 1 above are applicable to claims 4-7 and are herein incorporated by reference.
With respect to claim 8, Guastella et al. disclose a method wherein the productivity rate of the user associated with the given project is at least one of: a predicted time for the user to complete the given project; a predicted hourly earning for completing the given project (Guastella et al.; paragraphs [0027] [0033]; See at least productivity of works assessed in terms of time period to complete new set of tasks). 


With respect to claim 13, Guastella et al. fail to specify a boosting decision tree.

However, Eden et al. disclose a method wherein the MLA is a gradient boosting decision trees model based MLA (Eden et al.; paragraphs [0050]-[0051] [0063]-[0066] [0107]-[0108]; See at least machine learning/training including boosting applied to crowd workers. See further differentiation among types and characteristics of tasks to further target task allocations based on predicted worker performance).


 [4]	Claims 14-20 substantially repeat the subject matter addressed above with respect to claims 1-8 and 11-12 as directed to the enabling system and computer-executable instructions. With respect to these elements, Guastella et al. disclose enabling the disclosed method employing analogous systems and executable instructions. Accordingly, claims 14-20 are rejected under the applied teachings, conclusions obviousness, and rationale to modify as discussed above with respect to claims 1-8 and 11-12.

Allowable Subject Matter

[5]	Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
[6]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Haas et al., HIERARCHICAL REVIEW STRUCTURE FOR CROWD WORKER TASKS, United States Patent Application Publication No. 2017/0061356: Relevant Teachings: Haas et 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/ROBERT D RINES/Primary Examiner, Art Unit 3683